ILLINOIS OFFICIAL REPORTS
                                        Appellate Court



          Happy R Securities, LLC v. Agri-Sources, LLC, 2013 IL App (3d) 120509




Appellate Court            HAPPY R SECURITIES, LLC, an Illinois Limited Liability Corporation,
Caption                    Assignee of First State Bank of Illinois, Plaintiff and Counterdefendant-
                           Appellant, v. AGRI-SOURCES, LLC; THE INTERNAL REVENUE
                           SERVICE, The Department of the Treasury, United States of America;
                           THE DEPARTMENT OF REVENUE OF THE STATE OF ILLINOIS;
                           JEFFERSON RIVER TERMINAL, a Division of Consolidated Grain and
                           Barge Company, a Missouri Corporation; OQUAWKA RIVER
                           TERMINAL, LLC; RYCO DISTRIBUTING, INC.; COUNTRY
                           MUTUAL INSURANCE COMPANY; and UNKNOWN OWNERS and
                           NONRECORD CLAIMANTS, Defendants (Oquawka River Terminal,
                           LLC, an Illinois Limited Liability Company; and ROBERT W. RYAN,
                           JR., JEFFREY BUTLER, and DAVID C. JOBE, Individually and as
                           Members of Oquawka River Terminal, LLC, Counterplaintiffs-Appellees
                           and Cross-Plaintiffs-Appellees; v. Kurt D. McChesney,
                           Counterdefendant; Agri-Sources, LLC, Counterdefendant and Cross-
                           Defendant).


District & No.             Third District
                           Docket No. 3-12-0509


Filed                      March 28, 2013


Held                       In an action arising from the foreclosure of a mortgage on a 20-acre
(Note: This syllabus       parcel of commercial property, the lessee and contract purchaser of an 8-
constitutes no part of     acre parcel within the 20-acre parcel was properly granted a preliminary
the opinion of the court   injunction staying the foreclosure action and prohibiting the owners of the
but has been prepared      20-acre parcel from taking possession of the 8-acre parcel, since the
by the Reporter of         contract purchaser of the 8-acre parcel satisfied the requirements for the
Decisions for the          issuance of a preliminary injunction to preserve the status quo pending a
convenience of the         decision on the merits of its claims for specific performance of the
reader.)
                           contract for sale and breach of fiduciary duty.
Decision Under             Appeal from the Circuit Court of Henderson County, No. 11-CH-13; the
Review                     Hon. Paul L. Mangieri, Judge, presiding.


Judgment                   Affirmed.


Counsel on                 Timothy J. Howard (argued) and Jeffrey G. Sorenson, both of Howard &
Appeal                     Howard Attorneys PLLC, of Peoria, for appellant.

                           Patrick M. Griffin (argued) and Richard L. Williams, both of Griffin Villa
                           Williams LLP, of Geneva, for appellees.


Panel                      JUSTICE CARTER delivered the judgment of the court, with opinion.
                           Justices O’Brien and Schmidt concurred in the judgment and opinion.




                                             OPINION

¶1           First State Bank of Illinois (FSBI) filed a foreclosure action against numerous defendants
        regarding a 20-acre parcel of commercial property in Gladstone, Illinois. FSBI later assigned
        its rights under the mortgage to Happy R Securities, LLC (HRS). Oquawka River Terminal,
        LLC (ORT), filed counterclaims and cross-claims for specific performance, breach of
        fiduciary duty, and injunctive relief against HRS, Kurt D. McChesney, and Agri-Sources,
        LLC. After a hearing, the circuit court granted ORT’s motion for a preliminary injunction,
        which, inter alia, stayed the foreclosure action and prohibited HRS, McChesney, and Agri-
        Sources from seeking or taking possession of an 8-acre parcel of land used by ORT that was
        contained within the aforementioned 20-acre parcel. HRS filed an interlocutory appeal,
        arguing that the circuit court erred when it granted ORT’s motion for a preliminary
        injunction. We affirm.

¶2                                           FACTS
¶3          This case originated in the circuit court on September 9, 2011, when FSBI filed a
        foreclosure action against Agri-Sources regarding a 20-acre parcel of commercial property
        in Gladstone, Illinois. Numerous other defendants were added to the case, including ORT,
        and FSBI later assigned its rights under the mortgage to HRS. Subsequently, ORT filed
        counterclaims and cross-claims for specific performance (against Agri-Sources), breach of
        fiduciary duty to ORT (against McChesney), and injunctive relief (against McChesney, Agri-

                                                 -2-
     Sources, and HRS). In its pleading, ORT alleged, inter alia, that:
         “McChesney, while a member of both ORT and Agri-Sources, engaged in a calculated
         course of conduct intended to specifically benefit his personal and business interests at
         the expense of the protected business interests of the ORT Parties. Specifically,
         McChesney breached his fiduciary duty obligations to the ORT Parties by, among other
         things, failing to fully disclose his personal dealings which were adverse to the business
         of the ORT Parties, and by suppressing and then usurping the corporate opportunities of
         ORT, including in particular ORT’s contractually protected right to purchase real estate
         vital to ORT’s operations.”
¶4       The circuit court held a hearing over several days in March and April 2012 on ORT’s
     motion for a preliminary injunction. While portions of the evidence were conflicting, the
     facts of this case can be generally summarized as follows.
¶5       In 2007, Kurt McChesney and Mage Farms, LLC (which was owned by McChesney and
     his mother), formed Agri-Sources, LLC. At some point, Peter Rousonelos took over Mage
     Farms’ ownership interest in Agri-Sources, which sold various agricultural products and
     services from a 20-acre parcel of commercial property in Gladstone, Illinois. This 20-acre
     parcel was owned by the Gladstone Grain Company (GGC), which was a salvage grain
     business owned by McChesney and his relatives.
¶6       Also in 2007, Oquawka River Terminal, LLC (ORT), was formed by McChesney (25%
     membership interest), Mage Farms (25%; Rousonelos later took over Mage Farms’
     ownership interest), Jeffrey Butler (25%), David Jobe (12½%), and Robert Ryan, Jr. (12½%)
     to store, handle, and distribute agricultural fertilizer. ORT was based on an 8-acre parcel of
     land (the ORT Property) that was a part of the aforementioned 20-acre parcel owned by
     GGC. In 2007, ORT began leasing the use of two storage buildings located on the ORT
     Property from GGC (the Gladstone Lease).
¶7       In December 2008, Agri-Sources purchased the 20-acre parcel (hereinafter the Agri-
     Sources Property) from GGC, and assumed GGC’s position in the Gladstone Lease.
¶8       ORT also entered into three other lease agreements related to its fertilizer business. In
     2010, ORT was assigned Agri-Sources’ rights under a lease to use a river dock owned by
     Consolidated Grain and Barge Company (the River Dock Lease). Also in 2010, ORT began
     leasing the use of a railroad spur located one-quarter mile from the ORT Property (the
     Railroad Spur Lease). In 2011, ORT began leasing the use of another building from Agri-
     Sources, which was to be used as overflow storage (the Hoop Building Lease).
¶9       According to Ryan, the leases were essential to ORT’s continued operation, as it received
     75% of its shipments via railroad car and two of its major customers transported most of their
     product via the Mississippi River. Ryan testified that in March 2012, ORT received notice
     from HRS of the termination of the Hoop Building Lease and the Gladstone Lease. Ryan also
     testified that ORT had already lost a customer due to this case; the customer was
     approximately 10% to 15% of ORT’s business. In addition, another customer of ORT
     testified that he would likely pull his fertilizer business if ORT could not continue to operate
     out of its current facility. This customer stated that ORT provided a particular blend of
     fertilizer that he could not obtain from other fertilizer businesses.

                                               -3-
¶ 10        In mid-2009, ORT undertook an expansion of its business. ORT sought an expansion
       loan in 2010 from FSBI, which told ORT that it would not agree to fund the expansion until
       ORT substantially completed the improvements.
¶ 11        ORT used defendant RYCO Distributing, Inc. (RYCO), to install the improvements.
       RYCO was a construction business, primarily operating in the agricultural industry, which
       was owned by Ryan’s parents and which employed Ryan, Butler, and Jobe. ORT used RYCO
       to fund the costs of the expansion. According to Ryan, RYCO (Ryan, Butler, and Jobe)
       agreed not to charge ORT finance charges, and the other two members of ORT, McChesney
       and Rousonelos, agreed as the owners of Agri-Sources not to charge ORT rent.1 Ryan
       testified that he understood this agreement to last until the expansion loan was approved,
       while McChesney testified that he understood the agreement to last for only six months.
       RYCO completed the expansion and recorded a mechanic’s lien on the property; the
       expansion allegedly cost over $400,000.
¶ 12        During mid-2010, FSBI changed its position on the expansion loan and told ORT that
       a traditional loan was no longer feasible. FSBI encouraged ORT to apply for a United States
       Small Business Administration (SBA) loan through FSBI. To do so, however, FSBI told
       ORT that Jobe could not be a party to the loan. Accordingly, Ryan drafted a new operating
       agreement in August 2010 for ORT (the 2010 ORT Operating Agreement), which Ryan,
       Butler, McChesney, and Rousonelos signed. The 2010 ORT Operating Agreement purported
       to change ORT from a member-managed limited liability company (LLC) to a manager-
       managed LLC, with Ryan to serve as the initial manager. Ryan testified that the 2010 ORT
       Operating Agreement was not supposed to take effect until the expansion loan was approved.
       McChesney testified that he understood the agreement to take immediate effect.
¶ 13        On August 18, 2010, two days after the 2010 ORT Operating Agreement was signed,
       ORT entered into an agreement with Agri-Sources to purchase the eight acres upon which
       ORT operated for $225,000 (the Purchase Agreement). Ryan made a capital call for ORT in
       the amount of $51,000. Ryan, Butler, and Rousonelos agreed that McChesney did not have
       to contribute to the capital call because he was experiencing financial difficulties.
¶ 14        The Purchase Agreement was originally supposed to be closed on October 15, 2010.
       However, the closing date was extended twice; first, to March 25, 2011, and second, to June
       1, 2011. Apparently, the closing date was extended by Agri-Sources due in part to the
       inability to convey clear title. An FSBI vice president testified that liens and judgments on
       the Agri-Sources property had arrested the expansion loan process.
¶ 15        According to Ryan, ORT was still intent on consummating the Purchase Agreement by
       June 1, 2011, and he understood that FSBI was still willing to go forward with financing the
       Purchase Agreement at that time. Accordingly, ORT deposited 10% of the purchase price
       with a title company and provided notice to Agri-Sources that it was ready to close on the
       Purchase Agreement. However, McChesney’s attorney sent an email to FSBI on June 3,


               1
                 Ryan also testified that McChesney and Rousonelos received credit in their shares of ORT
       for the free rent. McChesney testified that this credit was merely an option he was offered, to which
       he never agreed.

                                                   -4-
       2011, which stated that McChesney, as a member of ORT, objected to closing.
¶ 16       The ORT members met with FSBI in July 2011 to resolve their growing issues, and
       everyone involved agreed to continue to work toward completing the Purchase Agreement.
       However, Ryan testified that in August 2011, he was told by FSBI that the junior liens on the
       Agri-Sources property totaled approximately $160,000 and were “tough to deal with” such
       that FSBI decided to foreclose on Agri-Sources instead.
¶ 17       While Ryan testified that McChesney was at all times a member of ORT and that
       McChesney had an 18% share in ORT at the time of the hearing in this case, McChesney
       testified that the other ORT members told him in August 2011 that he was out of ORT. Ryan
       testified that they never reduced McChesney’s share in ORT to 0%. A federal Schedule K-1
       tax form (form 1065) entered into evidence that was prepared for McChesney for tax year
       2010 showed that he had a 0% share of ORT’s profit, loss, and capital for that tax year. The
       FSBI vice president also testified that Ryan told him during the July 2011 meeting that
       McChesney was no longer a member of ORT.
¶ 18       Substantial testimony was also presented on McChesney’s financial problems. John
       Bradley, a senior vice president of a Minnesota bank who also served as a consultant for
       FSBI, testified that around mid-2011, he was assigned to resolve McChesney’s “troubled”
       relationship with FSBI. In total, McChesney was indebted to FSBI in the approximate
       amount of $3.3 to $3.4 million. McChesney’s relationship with FSBI included personal loans
       made to McChesney, as well as chapter 11 (11 U.S.C. § 101 et seq. (2006)) bankruptcy
       proceedings involving M&K Farms Partnership, which McChesney testified was a business
       venture involving him and his mother.
¶ 19       McChesney testified that the M&K Farms Partnership entered bankruptcy proceedings
       in January 2011 and that the objective was to close the bankruptcy proceedings by the end
       of 2011. As a part of these proceedings, the M&K Farms Partnership sold over $1 million
       in machinery, and McChesney’s mother sold at least $4 million in real estate from the
       Charles McChesney trust.
¶ 20       Documents introduced into evidence indicated that Bradley proposed a plan to restructure
       McChesney’s debt with FSBI. Part of this plan included issuing a new loan to McChesney
       to retire several debts, including the Agri-Sources mortgage. A list of the plan’s premises
       contained a statement that as the “Agri-Sources R.E.” sells, the proceeds from that sale
       would reduce the principal of the new loan to McChesney; thus, “FSBI would adjust
       payments [on the new loan] accordingly.” Under a list of “Benefits to Kurt,” the plan stated,
       “FSBI will assign Agri-Sources note, mortgage, security agreements and other documents
       to Kurt, so that he can enforce documents and exercise rights. This means that Kurt can
       exercise lender’s default rights against Peter Rousonelos and can also deal with delinquent
       tenant ORT.” McChesney claimed that this assignment was always supposed to be made to
       HRS, which was an LLC that he formed on December 30, 2011. However, Bradley testified
       that at “past the eleventh hour,” McChesney requested that FSBI assign its rights under the
       Agri-Sources mortgage to HRS, rather than McChesney himself. Bradley also stated that at
       the time McChesney requested the assignment be made to HRS, paperwork had already been
       drawn up in which McChesney was the assignee.


                                                -5-
¶ 21        On May 23, 2012, the circuit court issued a written decision in which it granted ORT’s
       motion for preliminary injunction. After a detailed recitation of the facts, the court discussed
       each of the four elements necessary to obtain a preliminary injunction. First, the court found
       that ORT established the possession of a clearly ascertainable right in that it had a contractual
       right to obtain a property interest in the ORT Property via the Purchase Agreement, in
       conjunction with the four lease agreements. The court noted that the Purchase Agreement
       was unique because:
            “it would allow ORT to: (a) secure a permanent base upon which to operate; (b) solidify
            its access to the rail spur by way of permanent easement; (c) allow it to recognize the full
            benefits of the secondary leases; and (d) allow it to realize the benefits of its some
            $400,000 improvements on the Agri-Sources property.”
       The court also noted that an issue exists as to whether the Purchase Agreement was still in
       effect, but because all that was required to obtain a preliminary injunction was a prima facie
       case, the court found that ORT had met its burden of proof under this element.
¶ 22        Second, the court found that ORT established that it had no adequate remedy at law
       without the preliminary injunction. In this regard, the court found that because the subject
       of the Purchase Agreement was land, money damages would be inadequate.
¶ 23        Third, the court found that ORT established that it would suffer irreparable harm without
       the preliminary injunction. Specifically, the court found that ORT had established a prima
       facie case that if HRS were able to foreclose on the Agri-Sources Property and require ORT
       to vacate the ORT Property, ORT would not be able to benefit from the improvements it
       made on the ORT Property and its business would likely cease to exist. The court also noted
       that ORT had already lost a portion of its business due to the litigation.
¶ 24        Fourth, the court found that ORT established that it was likely to succeed on the merits
       of its specific performance and breach of fiduciary duty claims. With regard to the specific
       performance claim, the court found that the evidence established that ORT and Agri-Sources
       entered into the Purchase Agreement, that ORT had performed under the contract, and that
       but for McChesney’s conduct, the deal would have closed.
¶ 25        With regard to the breach of fiduciary duty claim, the court noted that to establish a
       likelihood of success, ORT had to establish that ORT was an LLC, that McChesney was a
       member of ORT at the time of the alleged breach, and that McChesney committed acts in
       violation of his fiduciary duties as a member of ORT.
¶ 26        The court found that the evidence established that ORT was an LLC, although the court
       noted that there was a question as to whether ORT was a member-managed LLC or a
       manager-managed LLC. The court noted that ORT’s articles of organization listed it as a
       member-managed LLC and that it was registered with the Secretary of State as such.
       However, the court also noted that the August 2010 Operating Agreement purported to
       change ORT to a manager-managed LLC, although the evidence was conflicting on the
       effective date of that agreement. In addition, the court noted that the evidence indicated that
       both Ryan and McChesney engaged in acts that were both consistent and inconsistent with
       ORT being either a member-managed LLC or a manager-managed LLC.
¶ 27        The court also found that ORT had raised a fair question of whether McChesney was a

                                                 -6-
       member of ORT at the time of the alleged breach. In this regard, the court listed the
       following inclusive factors:
           “[1] McChesney was listed as a member of ORT in ORT’s original articles of
           organization; [2] he was identified and signed the original Operating Agreement for ORT
           dated May 11, 2007; [3] he was identified and signed as a member of ORT relative to the
           August 16, 2010, ORT Operating Agreement; [4] he signed the August 19, 2010, ORT
           accounts payable report as a member; [5] he was listed as a member of ORT, albeit with
           a 0% profit/loss percentage in ORT’s 2010 Schedule K-1; [6] he identified himself as a
           member of ORT in a June 3, 2011, e-mail in which he objected to the ORT purchase of
           the Agri-Source Property; and [7] there are judicial admissions (or mistakes of record)
           in which McChesney identifies himself as a current member of ORT as compared to a
           former member of ORT.” (Emphases in original.)
¶ 28       The court also found that ORT had raised a fair question of whether McChesney
       breached his fiduciary duties as a member of ORT. Specifically, the court found that ORT
       had established that McChesney failed to fully disclose his personal endeavors that were
       adverse to ORT’s interests–namely, the acquisition of the Agri-Sources note through HRS,
       which “usurped ORT’s opportunity to purchase 8 acres of the Agri-Sources property.” The
       court also highlighted McChesney’s actions in preventing the sale from occurring “and
       seeking to dispossess ORT of its place of business, consequently reaping the benefits of
       ORT’s over $400,000 worth of improvements on the property.” Accordingly, the court
       granted ORT’s motion for a preliminary injunction, and HRS appealed.

¶ 29                                         ANALYSIS
¶ 30        On appeal, HRS argues that the circuit court erred when it granted ORT’s motion for a
       preliminary injunction.
¶ 31        A preliminary injunction is intended to preserve the status quo of the parties until the
       circuit court can decide the merits of a case. Callis, Papa, Jackstadt & Halloran, P.C. v.
       Norfolk & Western Ry. Co., 195 Ill. 2d 356, 365 (2001). A preliminary injunction is “an
       extreme remedy which should be employed only in situations where an emergency exists and
       serious harm would result if the injunction is not issued.” Callis, 195 Ill. 2d at 365. To obtain
       a preliminary injunction, a party must establish that: (1) it possesses a clearly ascertained
       right in need of protection; (2) it will suffer irreparable harm without the injunction; (3) its
       injury has no adequate remedy at law; and (4) it is likely to succeed on the merits of their
       case. Callis, 195 Ill. 2d at 365-66.
¶ 32        “On appeal, a reviewing court examines only whether the party seeking the injunction
       has demonstrated a prima facie case that there is a fair question as to the existence of the
       rights claimed.” Callis, 195 Ill. 2d at 366; see also Illinois Beta Chapter of Sigma Phi
       Epsilon Fraternity Alumni Board v. Illinois Institute of Technology, 409 Ill. App. 3d 228, 231
       (2011) (noting that neither controverted facts nor the merits of the case are to be decided and
       that “[t]he only question is whether there was a sufficient showing to affirm the order of the
       trial court”). A decision on a preliminary injunction is a matter within the circuit court’s
       discretion, and we will not disturb that decision absent an abuse of that discretion. Callis,

                                                 -7-
       195 Ill. 2d at 366.

¶ 33       I. WHETHER ORT POSSESSED A CLEARLY ASCERTAINED RIGHT
                                      IN NEED OF PROTECTION
¶ 34       With regard to the first element of the preliminary injunction standard, the circuit court
       found that “ORT has established a prima facie case that there is a contractual right to obtain
       an ownership interest in the ORT/Agri-Sources Purchase Agreement of August 18, 2010, and
       that that right still exists.” HRS does not challenge this finding on appeal and advances no
       argument that ORT lacked a clearly ascertained right in need of protection.

¶ 35         II. WHETHER ORT WOULD SUFFER IRREPARABLE HARM AND
                 WHETHER THERE WAS AN ADEQUATE REMEDY AT LAW
¶ 36        The second and third elements of the preliminary injunction standard are closely related.
       See Hensley Construction, LLC v. Pulte Home Corp., 399 Ill. App. 3d 184, 190 (2010)
       (“[t]he second requirement for a preliminary injunction, irreparable harm, ‘occurs only where
       the remedy at law is inadequate, meaning that monetary damages cannot adequately
       compensate the injury and the injury cannot be measured by pecuniary standards’ ” (quoting
       Franz v. Calaco Development Corp., 322 Ill. App. 3d 941, 947 (2001))). With regard to these
       two elements, HRS argues that the circuit court erred when it found that ORT would suffer
       irreparable harm without the injunction and when it found that ORT had no adequate remedy
       at law. Specifically, HRS argues that monetary damages would be an appropriate and
       sufficient remedy. HRS’s argument ignores long-standing case law.
¶ 37        “Where land is the subject matter of the agreement, the inadequacy of the legal remedy
       is well-settled.” Heritage Standard Bank & Trust Co. v. Steel City National Bank, 234 Ill.
       App. 3d 48, 56 (1992); see Giannini v. First National Bank of Des Plaines, 136 Ill. App. 3d
       971, 981 (1985). In this case, ORT entered into the Purchase Agreement with Agri-Sources
       to purchase the eight acres of the Agri-Sources Property on which ORT operated its fertilizer
       business. Cumulative to noting the fact that real estate was involved, the circuit court stated
       that the ORT Property was uniquely suited to ORT’s fertilizer operation and that an
       interference with the Purchase Agreement would have extreme and incalculable ramifications
       on ORT’s business relationships. In fact, ORT had already lost a customer due to this
       litigation; this customer constituted approximately 10% to 15% of ORT’s business at the
       time. Another customer also testified that he would likely pull his business if ORT could not
       operate from its current facility, at least in part because of the improvements ORT made on
       the property allowed this customer to obtain a particular blend of fertilizer that he could not
       obtain from other businesses. Under these circumstances, we agree with the circuit court that
       ORT met its burden on the second and third elements of the preliminary injunction standard.
       Accordingly, we hold that the circuit court did not err when it found that the harm to ORT
       would be irreparable (see Prentice Medical Corp. v. Todd, 145 Ill. App. 3d 692, 701 (1986)
       (noting that the concept of irreparable injury contemplates matters such as “damage to the
       good will of a business which would be incalculable [citation] or loss of competitive
       position”)) and when it found that ORT had no adequate remedy at law in the absence of the

                                                -8-
       injunction (see Heritage Standard Bank, 234 Ill. App. 3d at 56 (“[a]n ownership interest in
       property is a right for which injunctive protection may be granted”)).

¶ 38      III. WHETHER ORT WAS LIKELY TO SUCCEED ON THE MERITS OF
                                          ITS CLAIMS
¶ 39       With regard to the fourth element of the preliminary injunction standard, HRS argues that
       the circuit court erred when it found that ORT was likely to succeed on the merits of its
       specific performance and breach of fiduciary duty claims. HRS attacks both of these findings,
       and we will address these arguments in turn.

¶ 40                 A. The Likelihood of ORT Succeeding on the Merits of Its
                                     Specific Performance Claim
¶ 41        First, HRS argues that ORT could not succeed on its specific performance claim because
       the Agri-Sources mortgage was superior to ORT’s contractual right to purchase the ORT
       Property and because corporate veil piercing does not apply. We believe HRS’s arguments
       fail because they ask this court to adjudicate matters not proper for adjudication at this stage
       of the case.
¶ 42        The remedy of specific performance is not available as a matter of right, but rather is
       available as an equitable remedy that is based on “the desire to do more perfect and complete
       justice, which the remedy at law would fail to give.” Daniels v. Anderson, 162 Ill. 2d 47, 56
       (1994); see Hagen v. Anderson, 317 Ill. 173, 177 (1925) (per curiam) (“[c]ontracts to devise
       or convey real estate are enforced by specific performance on the ground that the law cannot
       do perfect justice”); see also Dixon v. City of Monticello, 223 Ill. App. 3d 549, 560-61 (1991)
       (noting that the remedy of specific performance is granted to prevent injustice and because
       “perfect justice cannot be done at law”).
                 “To state a cause of action for specific performance, the plaintiff must allege and
            prove the following elements: (1) the existence of a valid, binding and enforceable
            contract; (2) the compliance by plaintiff with the terms of his contract or the fact that he
            is ready, willing and able to perform his part of the contract; and (3) the failure or refusal
            by the defendant to perform his part of the contract.” McCormick Road Associates L.P.
            II v. Taub, 276 Ill. App. 3d 780, 783 (1995).
       Because this case was before the circuit court on a motion for preliminary injunction, ORT
       was not required to prove that it was entitled to relief on the merits of its specific
       performance claim. People ex rel. Sherman v. Cryns, 203 Ill. 2d 264, 277 (2003) (“[a]
       preliminary injunction is not intended to determine controverted rights or decide the merits
       of a case”). Rather, ORT only had to raise a fair question of its right to specific performance
       such that the status quo should have been preserved until the merits of the case could be
       decided. See Buzz Barton & Associates, Inc. v. Giannone, 108 Ill. 2d 373, 382 (1985). We
       also note that a reviewing court can sustain a circuit court’s judgment on any basis that has
       a factual basis in the record. Estate of Johnson v. Condell Memorial Hospital, 119 Ill. 2d
       496, 502 (1988).


                                                  -9-
¶ 43        In this case, the circuit court found that the evidence presented at the hearing raised fair
       questions that: (1) ORT had entered into the Purchase Agreement in August 2010 with Agri-
       Sources to purchase the eight acres of the Agri-Sources Property upon which ORT operated
       its business; (2) ORT had performed its end of the Purchase Agreement; and (3) the Purchase
       Agreement would have been consummated but for the actions of McChesney. Our review
       of the record reveals no error in these findings.
¶ 44        Further, HRS’s argument that specific performance was impossible–due to the mortgage
       on the entire Agri-Sources Property–oversimplifies the issue and fails to recognize the
       interrelated nature of ORT’s claims. Whether the Agri-Sources mortgage would defeat any
       right ORT had to buy the ORT Property is a matter to be determined when the case is
       decided on the merits and not when the case is on appeal from a ruling that granted a
       preliminary injunction. The determination of any effect the Agri-Sources mortgage would
       have necessarily depends on further examination of the propriety of McChesney’s conduct
       in obtaining the Agri-Sources note for HRS. As our supreme court has noted, ethical
       principles must be carefully considered in cases involving specific performance. Lucey v.
       Shelton, 24 Ill. 2d 471, 475 (1962). Some of the considerations relevant to this issue have
       been referenced in ORT’s pleadings, including the breach of fiduciary claim and statements
       related to the equitable doctrines of merger and unclean hands. See, e.g., Jurado v. Simos,
       166 Ill. App. 3d 380, 382 (1988) (noting that the equitable doctrine of merger can operate to
       cancel a debt if one individual is both the obligor and the obligee on the note). See also Donk
       Bros. & Co. v. Alexander & Taussig, 117 Ill. 330, 337 (1886) (discussing and applying
       merger); Forthman v. Deters, 206 Ill. 159, 171 (1903) (noting that equity will not prevent a
       merger if such a prevention would sanction a wrong such as fraud); State Bank of Geneva
       v. Sorenson, 167 Ill. App. 3d 674, 680 (1988) (discussing the equitable defense of “unclean
       hands” in the foreclosure context and stating that under the doctrine, “equitable relief may
       be denied if the party seeking that relief is guilty of misconduct, fraud, or bad faith toward
       the party against whom relief is sought, and further provided that the misconduct, fraud, or
       bad faith is in connection with the transaction under consideration”); Restatement (Third) of
       Restitution and Unjust Enrichment § 63 (2011) (discussing restitution in the context of the
       unclean hands doctrine); Hofert v. Latorri, 22 Ill. 2d 126, 130 (1961) (holding that once a
       fiduciary relationship has been established, if the dominant party profits from any transaction
       between the parties, a rebuttable presumption arises that the transaction is fraudulent); Clark
       v. Clark, 398 Ill. 592, 601 (1947) (same). See generally 26 Richard A. Lord, Williston on
       Contracts § 69:23, at 590 (4th ed. 2003) (stating that when a fiduciary relationship exists,
       “there is a positive duty to disclose materials facts, and a failure to do so is constructively
       fraudulent”); Restatement (Third) of Restitution and Unjust Enrichment § 43 (2011)
       (discussing restitution in the context of a breach of fiduciary duty). Discovery has not been
       performed in this case and the merits of all of the relevant claims have not been addressed,
       and the present appeal is neither the appropriate place nor the appropriate time to decide
       them.
¶ 45        Likewise, whether the corporate veil will be pierced in this case is a matter not
       appropriate for determination by this court. Given the evidence presented in this case
       regarding McChesney’s actions to block the sale of the ORT Property and to obtain, through

                                                 -10-
       HRS, the assignment of the Agri-Sources note from FSBI, we agree that ORT raised a fair
       question that the corporate veil could be pierced in this case. See Gass v. Anna Hospital
       Corp., 392 Ill. App. 3d 179, 186 (2009) (“[a] party seeking to pierce the corporate veil must
       make a substantial showing that (1) there is such a unity of interest and ownership that the
       separate personalities of the corporations no longer exist and (2) circumstances exist so that
       adherence to the fiction of a separate corporate existence would sanction a fraud, promote
       injustice, or promote inequitable consequences”); see also Westmeyer v. Flynn, 382 Ill. App.
       3d 952, 960 (2008) (citing section 10-10(d) of the Limited Liability Company Act (805 ILCS
       180/10-10(d) (West 2008)) and stating that “while the Act provides specifically that the
       failure to observe the corporate formalities is not a ground for imposing personal liability on
       the members of a limited liability company, it does not bar the other bases for corporate veil
       piercing, such as alter ego, fraud or undercapitalization”).
¶ 46       For the aforementioned reasons, we hold that the circuit court did not err when it ruled
       that ORT had shown it was likely to succeed on the merits of its specific performance claim.

¶ 47                 B. The Likelihood of ORT Succeeding on the Merits of Its
                                   Breach of Fiduciary Duty Claim
¶ 48       Second, HRS argues that ORT could not succeed on its breach of fiduciary duty claim
       because McChesney was not a member of ORT and even if he was, he did not breach any of
       his fiduciary duties to ORT, which were defined by the 2010 Operating Agreement. Again,
       we believe that HRT’s arguments fail because they ask this court to adjudicate matters not
       proper for adjudication at this stage of the case.
¶ 49       Prevailing on a claim for a breach of fiduciary duty requires the complainant to establish
       that: (1) a fiduciary duty existed; (2) the duty was breached; and (3) the breach proximately
       caused an injury to the complainant. Neade v. Portes, 193 Ill. 2d 433, 444 (2000). Section
       15-3 of the Limited Liability Company Act defines general standards of conduct for members
       and managers of LLCs. 805 ILCS 180/15-3 (West 2010). Standards that differ slightly are
       enumerated for members of both member-managed and manager-managed LLCs. 805 ILCS
       180/15-3(a)-(g) (West 2010). Members of member-managed LLCs owe duties of loyalty and
       care to the LLC and other members (805 ILCS 180/15-3(a) (West 2010)), which includes
       acting fairly with regard to the LLC’s business (805 ILCS 180/15-3(b)(2) (West 2010)).
       Further, members of member-managed LLCs must discharge their duties to the LLC and
       other members with obligations of good faith and fair dealing. 805 ILCS 180/15-3(d) (West
       2010). The members of manager-managed LLCs do not owe the same type of duties to the
       LLC or other members, but can owe the same type of duties if the member “exercises the
       managerial authority vested in a manager by [the] Act.” 805 ILCS 180/15-3(g)(3) (West
       2010).
¶ 50       As we stated above with regard to ORT’s specific performance claim, ORT was not
       required to establish that it was entitled to judgment on the merits of its breach of fiduciary
       duty claim. See Sherman, 203 Ill. 2d at 277. At this stage of the case, ORT only had to raise
       a fair question of its right to recover on its breach of fiduciary duty claim. See Buzz Barton,
       108 Ill. 2d at 382.

                                                -11-
¶ 51       In this case, the circuit court first found that the evidence established ORT was an LLC,
       but the evidence was conflicting on whether ORT was a member-managed LLC or a
       manager-managed LLC at the time of the alleged breach of fiduciary duty. The court noted
       that after the new ORT Operating Agreement was signed in August 2010, both Ryan and
       McChesney engaged in acts and made statements that were consistent and inconsistent with
       ORT being a member-managed LLC or a manager-managed LLC. Additionally, ORT’s
       original status as a member-managed LLC was never changed with the Secretary of State.
       The court’s findings in this regard were not erroneous.
¶ 52       Second, the circuit court found that the evidence raised a fair question of whether
       McChesney was a member of ORT at the time of the alleged breach of fiduciary duty. In this
       regard, the court specifically mentioned the following factors:
           “[1] McChesney was listed as a member of ORT in ORT’s original articles of
           organization; [2] he was identified and signed the original Operating Agreement for ORT
           dated May 11, 2007; [3] he was identified and signed as a member of ORT relative to the
           August 16, 2010, ORT Operating Agreement; [4] he signed the August 19, 2010, ORT
           accounts payable report as a member; [5] he was listed as a member of ORT, albeit with
           a 0% profit/loss percentage in ORT’s 2010 Schedule K-1; [6] he identified himself as a
           member of ORT in a June 3, 2011, e-mail in which he objected to the ORT purchase of
           the Agri-Source Property; and [7] there are judicial admissions (or mistakes of record)
           in which McChesney identifies himself as a current member of ORT as compared to a
           former member of ORT.” (Emphases in original.)
       Given this conflicting evidence, we agree with the circuit court that ORT raised a fair
       question of whether McChesney was a member of ORT at the time of the alleged breach.
       Because this case is on appeal from a grant of a preliminary injunction, we decline both
       parties’ attempts on appeal at having us conclusively determine the issue.
¶ 53       Third, the circuit court found that the evidence raised a fair question of whether
       McChesney engaged in acts that constituted a breach of his fiduciary duties to ORT. As the
       court noted, ORT presented evidence sufficient to show that McChesney failed to fully
       disclose his personal matters that were adverse to ORT’s business interests. In particular, a
       fair question was raised that McChesney, through HRS, obtained the Agri-Sources note at
       least in part to block the sale of the ORT Property–a sale that he objected to “as a member
       of ORT” via email from his attorney. Our review of the record reveals no errors in the court’s
       findings on this matter.
¶ 54       “To establish a likelihood of success, [the movant] need only raise a fair question
       regarding the existence of a claimed right and a fair question that he will be entitled to the
       relief prayed for it the proof sustains the allegations.” Kalbfleisch v. Columbia Community
       Unit School District No. 4, 396 Ill. App. 3d 1105, 1114 (2009). Under the circumstances of
       this case, we hold that the circuit court did not err when it found that ORT had established
       that it was likely to succeed on the merits of its breach of fiduciary duty claim.

¶ 55                                    CONCLUSION
¶ 56      For the foregoing reasons, the judgment of the circuit court of Henderson County that

                                               -12-
       granted ORT’s motion for a preliminary injunction is affirmed.

¶ 57      Affirmed.




                                             -13-